              Case 2:20-cr-00136-JCC Document 149 Filed 09/07/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0136-JCC
10                              Plaintiff,                    ORDER
11          v.

12   LAURA RODRIGUEZ-MORENO, et al.,

13                              Defendants.
14

15          This matter comes before the Court on unopposed motion of Defendants Rodriguez-
16   Moreno, Arias-Garcia, Hernandez, and Vizcarra (“Moving Defendants”) to Continue Trial Date
17   (Dkt. No. 148). 1 Having thoroughly considered the parties’ briefing and the relevant record, the
18   Court finds oral argument unnecessary and hereby GRANTS the motion for the reasons
19   explained below.
20          Trial in this matter is currently set for October 4, 2021; pretrial motions were due August
21   3, 2021. (Dkt. No. 112.) Moving Defendants seek a continuance of the trial date to April or May
22   2022, citing the need to review voluminous discovery, the complexity of the case, ongoing
23   pretrial negotiations, and the need to adequately prepare for trial in light of Defendant
24   Rodriguez-Moreno’s counsel’s recent appointment. (See Dkt. No. 148 at 2–3.) Based on the
25
     1
      Joaquin Guerrero-Serrano, the only nonmoving Defendant, has not opposed Moving
26   Defendants’ requested continuance.

     ORDER
     CR20-0136-JCC
     PAGE - 1
               Case 2:20-cr-00136-JCC Document 149 Filed 09/07/21 Page 2 of 2




 1   foregoing, the Court FINDS as follows:

 2           1.      The ends of justice served by granting the requested continuance outweigh the

 3   best interests of Defendants and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

 4           2.      Taking into account the exercise of due diligence, the failure to grant the
 5   continuance would deny defense counsel the reasonable time necessary for effective preparation,
 6   see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a miscarriage of justice, see 18
 7   U.S.C. § 3161(h)(7)(B)(i).
 8           3.      The ends of justice will be served by ordering a continuance in this case, as a
 9   continuance is necessary to ensure adequate time for the defense to review discovery and
10   effectively prepare for trial.
11           Additionally, the Court holds that the duration of this continuance is excluded from the
12   nonmoving Defendant’s speedy trial calculation because it is “a reasonable period of delay”
13   within the meaning of 18 U.S.C. § 3161(h)(6). See United States v. Messer, 197 F.3d 330, 337
14   (9th Cir. 1999).
15          IT IS THEREFORE ORDERED that the trial date shall be continued to May 31, 2022,
16   and that the pretrial motions deadline is reset to March 29, 2022.
17          IT IS FURTHER ORDERED that the resulting period of delay from the filing of the
18   motion to continue to the new trial date is hereby excluded for speedy trial purposes under 18
19   U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(i), (iv).
20          DATED this 7th day of September 2021.




                                                          A
21

22

23

24                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     CR20-0136-JCC
     PAGE - 2
